Citation Nr: 0928051	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.  

3.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern



INTRODUCTION

The Veteran served on active duty from February 2004 to 
September 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted entitlement to 
service connection for bilateral hearing loss and for right 
and left knee patellofemoral syndrome and assigned 
noncompensable evaluations for each disability, effective 
September 28, 2006.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss is manifested by no worse than Level I 
hearing in the right ear and no worse than Level I hearing in 
the left ear.  

2.  Throughout the rating period on appeal, the Veteran's 
right and left knee patellofemoral syndrome is principally 
manifested by complaints of pain; objectively, there is no x-
ray evidence of arthritis, lateral instability of the right 
knee, or recurrent subluxation, and his range of motion was 
from 0 to 140 degrees bilaterally, with no loss of function 
due to factors such as pain and weakness. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 
(DC) 6100 (2008).

2.  The criteria for an initial compensable evaluation for 
right knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71(a), DC 5257 
(2008).  

3.  The criteria for an initial compensable evaluation for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71(a), DC 5257 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the Veteran's claims arise from his 
disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA audiologic examination for his 
bilateral hearing loss in June 2007 and a general VA 
examination in March 2007.  The VA examiners reviewed the 
Veteran's subjective history and clinical findings, and 
rendered medical findings.  The orthopedic examination is 
found to be thorough and to adequately evaluate the Veteran's 
bilateral knee disabilities.

Specifically regarding the adequacy of the audiologic 
examination, the Board calls attention to Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), in which the Court 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
In this regard, the June 2007 VA examiner specifically noted 
the Veteran's complaint that his greatest difficulty in 
hearing occurred when he was unable to see the speaker.  As 
the functional effects caused by the Veteran's bilateral 
hearing loss disability were addressed by the examiner, such 
examination is found to comply with the requirements under 
Martinak.  

While the November 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the March 2005 VA examination report as 
well as the Veteran's own testimony at his July 2006 Board 
hearing, adequately addresses this issue.  Therefore, while 
the November 2008 VA examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

Further regarding the duty to assist, the claims file 
contains the Veteran's statement in support of the claims.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

A.  Bilateral Hearing Loss

The Veteran is claiming entitlement to an initial compensable 
evaluation for bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.

The rating schedule for hearing loss, under DC 6100, 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing activity, through Level XI for 
profound deafness.  38 C.F.R. § 4.87.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test (Maryland CNC) together with the results 
of a pure tone audiometry test.  The horizontal rows in Table 
VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing acuity and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  For example, if the better 
ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 
4.87 (2008).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3,000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.   

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

In the present case, the Veteran underwent a VA audiologic 
examination in June 2007, which showed the following pure 
tone thresholds: 




HERTZ



1000
2000
3000
4000
RIGHT
15
10
20
15
LEFT
15
10
20
20

On the basis of the numbers shown above, the Veteran's pure 
tone average for the right ear was recorded as 15 decibels.  
His pure tone average for the left ear was recorded as 16 
decibels.  The Veteran scored 92 percent for the right ear 
and 92 percent for the left ear on the Maryland CNC speech 
recognition test. 

Applying the findings of the June 2007 VA examinations to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  The Veteran's 
right ear manifests an average pure tone threshold of 15 
decibels with a 92 percent speech discrimination.  
Referencing 38 C.F.R. § 4.85, Table VI shows his right ear 
hearing loss to be Level I impairment.  Moreover, the 
Veteran's left ear manifests an average pure tone threshold 
of 16 decibels with a 92 percent speech discrimination.  
Referencing 38 C.F.R. § 4.85, Table VI shows his left ear 
haring loss to be Level I impairment.  Applying the above 
results to Table VII, a noncompensable evaluation is 
assigned.  

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns 
of hearing impairment) do not apply to the Veteran's 
situation as none of the audiometric evaluations showed pure 
tone thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for the Veteran's ears.  The Board 
further notes that the evidence fails to demonstrate an 
exceptional pattern of hearing such as to potentially allow 
for a higher rating via application of 38 C.F.R. § 4.86(a).   
Moreover, the provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest a puretone 
threshold of 70 decibels or more at 2000 Hertz.  

It is noted that the mandates of Hart v. Mansfield, 21 Vet. 
App. 505 (2007), wherein the Court held that "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as noncompensably disabling.

B.  Right and Left Knee Patellofemoral Syndrome

The Veteran is claiming entitlement to an initial compensable 
evaluation for right and left knee patellofemoral syndrome.  
Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

At the outset, the Board notes that the Veteran's claim on 
appeal is an appeal from the initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Throughout the rating period on appeal, the 
Veteran is assigned a noncompensable evaluation for his right 
and left knee patellofemoral syndrome pursuant to DC 5257.

DC 5257, which contemplates knee impairment characterized by 
recurrent subluxation or lateral instability, affords a 10 
percent disability rating for slight impairment.  A 20 
percent rating is warranted for moderate impairment.  
Finally, a 30 percent rating is warranted for severe 
impairment.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2008).  Under DC 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5260 (2008).  Under DC 
5261, extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5261 (2008).

In the present case, the competent evidence does not support 
assignment of a compensable rating for slight right and left 
knee impairment under DC 5257.  Indeed, upon VA examination 
in March 2007, the Veteran was able to squat down. The 
Veteran also had a negative Lachman's test, McMurray's test, 
and anterior or posterior drawer sign.  Moreover, varus and 
valgus maneuvers were not shown to cause any instability and 
the Veteran was able to tandem walk, walk on his toes, and 
walk on his heels without any difficulty.  

In determining that a compensable rating under DC 5257 is not 
warranted, the Board acknowledges that, in evaluating 
disabilities of the musculoskeletal system, additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability is for consideration.  See 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  However, such factors of functional 
limitation are not for application in this analysis of DC 
5257, because such Code section is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

To this point, the Board has considered only the 
manifestations of the Veteran's right and left knee 
disability that are based on instability.  However, as 
discussed previously, the VA General Counsel has held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under DC 5003 and 5257.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a Veteran's knee disability is 
evaluated under DC 5257, the Veteran would be entitled to a 
separate compensable evaluation under DC 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the objective evidence does not 
demonstrate arthritis of either knee.  Rather, x-rays of both 
knees taken in conjunction with the Veteran's March 2007 VA 
examination were within normal limits and show no bony or 
soft tissue abnormalities.

Based on the above, there is no support for assignment of 
separate ratings for arthritic disability under range of 
motion codes 5260 or 5261.  Moreover, even if it were 
determined that loss of motion, and not instability, was the 
primary component of the Veteran's disability picture, those 
Diagnostic Codes would not enable a compensable rating here.  
Indeed, upon VA examination in March 2007, the Veteran's 
could fully flex both knees to 140 degrees, and could fully 
extend both knees to 0 degrees.  In fact, he could even 
hyperextend to 15 degrees without pain or difficulty.  
Accordingly, there would be no basis for a higher rating 
based on the range of motion diagnostic codes, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  Indeed, while the Veteran has 
raised pain complaints, no functional limitation has been 
shown, as illustrated by the objective findings detailed 
above.  Moreover, the March 2007 VA examiner expressly stated 
that there was no reduction in joint excursion due to pain, 
fatigability, or loss of coordination even after repetitive 
movement.

The Board has also contemplated whether any other DC might 
allow for an increased rating here, and finds that DCs 5256 
and 5258 to 5263 are inapplicable.  The competent evidence 
does not establish ankylosis, or functional impairment 
comparable therewith, so DC 5256 is inapplicable.  The 
evidence fails to show semilunar or dislocated cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, so DC 5258 is inapplicable.  Furthermore, there is no 
evidence of demonstrating the removal of, semilunar, or 
symptomatic cartilage, so DC 5259 is inapplicable.  

In sum, there is no basis for an initial compensable 
evaluation for the Veteran's right and left knee 
patellofemoral syndrome for any portion of the rating period 
on appeal.  No separate ratings are applicable.  In reaching 
these conclusions, the benefit-of-the-doubt rule has been 
applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. Evaluations in excess of those assigned are 
provided for certain manifestations of the service-connected 
hearing loss and patellofemoral syndrome, but the medical 
evidence reflects that those manifestations are not present 
in this case. Additionally, the diagnostic criteria 
adequately describes the severity and symptomatology of the 
Veteran's disorders. Moreover, the evidence does not 
demonstrate other related factors. For example, the Veteran 
has not required frequent hospitalization due to service-
connected disorders. Moreover, marked interference with 
employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.

In sum, there is no support for a compensable evaluation for 
the Veteran's service-connected bilateral hearing loss for 
any portion of the rating period on appeal.  It must be 
reiterated that disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiologic evaluations are 
performed.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiologic evaluation produced test 
results which were invalid. In reaching these conclusions, 
the benefit-of-the-doubt rule has been applied as 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for right 
knee patellofemoral syndrome is denied.  

Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


